           Case 1:19-cr-00659-AT Document 46 Filed 09/01/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 9/1/2021

               -against-
                                                                            19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                                  ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for September 13, 2021, is ADJOURNED to September 20,
2021, at 2:00 p.m. The sentencing will proceed in Courtroom 15D of the United States
Courthouse, 500 Pearl Street, New York, New York 10007. In light of the ongoing COVID-19
pandemic, all individuals seeking entry to 500 Pearl Street must complete a questionnaire and
have their temperature taken before being allowed entry into the courthouse. To gain entry to
500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public_Media_v.5.pdf.

        All individuals must practice social distancing at all times in the courthouse. Individuals
must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,
gaiters, and masks with valves are not permitted.

       By September 13, 2021, at 5:00 p.m., counsel must advise the Court of how many
spectators will attend the proceeding. The parties must advise the Court by the same date how
many individuals will be seated at counsel’s tables. Special accommodations may need to be
made if more than ten spectators are expected to attend, or more than three individuals are
expected to be seated at each counsel’s table.

       Members of the press and public who are not able to attend the proceeding may access
the audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the
hearing, and entering access code 5598827.

       SO ORDERED.
Dated: September 1, 2021
       New York, New York
